Citation Nr: 0104814	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  95-19 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for venous insufficiency of the right leg.

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for venous insufficiency of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from December 1993 until May 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
venous insufficiency of both legs and assigned a 20 percent 
disability evaluation from May 17, 1994.  After the veteran 
moved to Atlanta, Georgia, the file was transferred to the 
Atlanta, Georgia RO.     

The Board remanded this claim in July 1999 for additional 
development.  The case has been returned to the Board and is 
ready for appellate review.

For reasons stated below the Board has recharacterized the 
issue as shown on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The evidence of record shows the veteran's service-
connected venous insufficiency of the right and left legs 
manifested by complaints of pain and mild or minimal swelling 
relieved by the wearing of Ted hose and elevation.  

3.  The veteran failed to show for VA medical examinations 
scheduled by QTC Medical Services in January 1999 and in June 
2000.  No reason was provided.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected venous insufficiency of the 
right lower leg have not been met at any time since May 1994.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 4.104, Diagnostic Code 7121 (1997); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 (2000).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected venous insufficiency of the 
left lower leg have not been met at any time since May 1994.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 4.104, Diagnostic Code 7121 (1997); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that in April 1994 the veteran 
had a deep venous Doppler examination with history of 
swelling and pain in both lower extremities.  The objective 
findings noted, bilaterally, good augmentation and 
compressibility throughout with spontaneous and phasic flow, 
reduced distal to the popliteal bilaterally.  No intraluminal 
echoes were noted.  The summary noted no evidence of deep 
vein thrombosis but there was decreased venous flow from the 
knees down bilaterally.  A physical examination revealed 
minimal swelling of the lower extremities.   The diagnosis 
was venous incompetence.  Separation from service was 
recommended as the veteran did not meet the entrance 
standards.

The veteran was afforded a VA Compensation and Pension (C&P) 
general medical examination in July 1994.  The veteran 
complained of constant pain and swelling in both legs and 
feet.  Clinical findings show 1+ pitting edema of the 
pretibial surface of the right lower extremity, otherwise, 
within normal limits.  The diagnosis was chronic bilateral 
lower extremity pain which the veteran thought was secondary 
to Basic Training and also described as secondary to venous 
incompetency.  Also diagnosed was mild right lower extremity 
fluid retention and history of venous insufficiency.  

Service connection was granted for venous insufficiency of 
both legs by the RO in an August 1994 rating decision.  A 20 
percent disability evaluation was assigned effective from May 
17, 1994.  The RO assigned this rating by analogy under the 
provisions of Diagnostic Code 7116 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.104 (1994).   The veteran 
disagreed with the initial rating evaluation awarded, and 
initiated and perfected an appeal.  

The veteran presented testimony at a personal hearing at the 
RO in May 1995.  A copy of the transcript of the hearing is 
in the claims file.  The veteran testified as to the symptoms 
and manifestations of her venous insufficiency of both legs 
and the affect on her life.  She reported having swelling of 
the legs including her feet on a daily basis.  The veteran 
testified that she had not seen a doctor for her disability 
since discharge from service other than at the VA 
examination.  She was to go to see a cardiologist.  She was 
not taking medication but wore TED hose mostly at night and 
when she was working.  She elevated her legs which relieved 
some of the swelling but not completely.  She also testified 
that her legs became a lighter color than usual.  

The veteran was provided a VA C&P examination for diseases of 
the arteries and veins in November 1996.  The veteran 
complained of swelling in both legs and pain in the legs that 
radiated up the back of her legs, to her thighs and buttocks.  
She used over the counter pain medication.  She stated that 
in the last two years she had not received any medical 
treatment.  She claimed that results of testing were not able 
to be found and indicated that testing had been completed 
five weeks prior to the examination.  Clinical findings were 
that dorsalis pedis pulses were palpable bilaterally, her 
skin was intact and within normal limits, the toes were cold, 
the feet were warm and both legs were warmer.   No studies 
were performed.  The diagnosis was bilateral venous 
insufficiency of the lower extremities.  It was noted that 
the veteran indicated that a re-workup phase was near 
completion and she would begin therapy once a diagnosis was 
made.   

The veteran moved to Georgia and her file was transferred to 
the Atlanta RO.  An examination appointment scheduled in 
August 1997 at the VA Medical Center in Decatur, Georgia was 
cancelled by the veteran due to a work conflict.  In response 
to a letter from the RO, in August 1998, the veteran 
indicated that she was willing to report for an examination.  
She stated that she was there for her appointment but her 
records had not been requested.  

QTC Medical Services notified the RO that the veteran did not 
report for a scheduled examination in January 1999.  

The Board remanded the case in July 1999 and pursuant to the 
Remand instructions, the RO contacted the veteran by letter 
dated in July 1999 to submit names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated her for venous insufficiency 
of the legs since separation from service.  She could submit 
medical records from these providers or complete the 
authorization forms for each private medical care provider 
and the RO would attempt to obtain the records.  To date 
there has been no response from the veteran and there is no 
indication that the letter was undelivered.

By letter dated in June 2000, the veteran was notified that a 
Compensation and Pension evaluation had been scheduled with a 
contracted physician in June 2000.  QTC Medical Services 
notified the RO by letter dated in July 2000 that the veteran 
did not appear for the scheduled appointment.  

The RO issued a supplemental statement of the case in 
September 2000 which included the new regulations pertinent 
to the evaluation of the veteran's bilateral venous 
insufficiency.  The veteran's representative submitted a 
statement in December 2000 and a written brief presentation 
in January 2001.

Legal criteria

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2000).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
the VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

The Board noted in the July 1999 remand that since the August 
1994 rating decision was issued and during the course of this 
appeal, the regulations governing the evaluation of diseases 
of the cardiovascular system in the Schedule for Rating 
Disabilities were revised, effective January 12, 1998.  See 
62 Fed. Reg. 65, 207-224 (1997).  In the revised version, 
Diagnostic Code 7116 was deleted.  

Under the provisions of Diagnostic Code 7116 in effect prior 
to January 12, 1998, a 20 percent rating was warranted when 
there was minimal circulatory impairment, with paresthesias, 
temperature changes, or occasional claudication.  A 40 
percent rating was assigned for well-established cases, with 
intermittent claudication or recurrent episodes of 
superficial phlebitis.  A 60 percent rating was warranted 
when there was persistent coldness of extremity with 
claudication on minimal walking.  A 100 percent rating was 
warranted if the intermittent claudication was manifested in 
severe form with marked circulatory changes such as to 
produce total incapacity or to require house or bed 
confinement.  38 C.F.R. § 4.104, Diagnostic Code 7116.

The schedular evaluations ratings in excess of 20 percent 
under Diagnostic Code 7116 are for application to unilateral 
involvements.  With bilateral involvements, separately 
meeting the requirements for evaluation in excess of 20 
percent, 10 percent will be added to the evaluation for the 
more severely affected extremity only, except where the 
disease has resulted in an amputation.  The 20 percent 
evaluations are for application to unilateral or bilateral 
involvement of both upper and lower extremities.  NOTE to 38 
C.F.R. § 4.104, effective prior to January 12, 1998.

Under the revised criteria of Diagnostic Code 7114, 
arteriosclerosis obliterans, effective January 12, 1998, a 20 
percent rating is warranted for claudication on walking more 
than 100 yards, and; diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  A 40 percent rating is 
warranted for claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  A 60 percent rating is 
warranted for claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.  A 100 percent rating is warranted for ischemic limb 
pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.  Note (3):  These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is affected, evaluate each extremity 
separately and combine (under § 4.25), using the bilateral 
factor (§ 4.26), if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7114 (2000).  

Under the criteria for rating unilateral phlebitis or 
thrombophlebitis, with obliteration of deep return 
circulation, including traumatic conditions, prior to the 
revisions made to these criteria in January 1998, persistent 
moderate swelling of leg not markedly increased on standing 
or walking, or persistent swelling of arm or forearm not 
increased in the dependent position, warrants a 10 percent 
disability evaluation.  In order to be evaluated at 30 
percent, there must be phlebitis or thrombophlebitis with 
persistent swelling of leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation, and cyanosis or 
persistent swelling of arm or forearm, increased in the 
dependent position; moderate discoloration, pigmentation, or 
cyanosis.  A 60 percent disability rating requires phlebitis 
or thrombophlebitis with persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema, or ulceration.  A 100 percent 
rating would be assigned for massive board-like swelling, 
with severe and constant pain at rest.  It is noted that when 
phlebitis is present in both lower extremities or both upper 
extremities, apply bilateral factor.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997).  

The revised criteria provide that post-phlebitic syndrome of 
any etiology manifested by intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery warrants a 10 percent evaluation.  
Persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema warrants a 20 percent evaluation.  When the disability 
is manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, a 40 percent 
evaluation is for application.  When there is persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration, a 60 percent evaluation is 
warranted.  Massive board-like edema with constant pain at 
rest is evaluated as 100 percent disabling.  It is noted that 
these evaluations are for involvement of a single extremity.  
If more than one extremity is involved, evaluate each 
extremity separately and combine (under § 4.25), using the 
bilateral factor (§ 4.26), if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2000).

Reexaminations will be requested when there is a need to 
verify the current severity of a disability, where there has 
been a material change in a disability, or when the current 
rating may be incorrect.  38 C.F.R. § 3.327 (2000).

38 C.F.R. § 3.655(b) provides that when a veteran fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record."  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2000).

Analysis

In reaching its decision the Board has considered the 
Veterans Claims Assistance Act of 2000.  In this case, the 
Board finds that the veteran is not prejudiced by its 
consideration of her claim pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under this new legislation.  The veteran has had VA 
examinations, more recent examinations were scheduled to 
which the veteran did not appear, the RO has requested that 
the veteran submit names and addresses of medical providers 
and authorization to obtain private records relevant to 
venous insufficiency treatment and evaluation, and the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  The veteran has also been advised of the change in 
the cardiovascular disorders evaluation regulations.  
Further, the veteran has obtained representation and her 
representative has prepared argument on her behalf.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.

The Board notes the RO's attempts to afford the veteran an 
examination of her legs.  The veteran did not report for 
examinations scheduled in January 1999 and June 2000.  A 
review of the record reflects that notice of the scheduled 
examinations was sent to the veteran at the address she 
provided to VA.  The appellant has not provided a reason for 
her failure to report for the scheduled examinations.  
Although seeking an evaluation greater than the assigned 
rating, she does so pursuant to an original grant of service 
connection.  Accordingly, the Board shall consider her claim 
based on the evidence of record.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, such as this claim, the claim 
shall be rated based upon the evidence of record.  38 C.F.R. 
§ 3.655 (2000).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, revised criteria may not be applied earlier than the 
effective date of the revised regulations.  Rhodan v. West, 
12 Vet. App. 55 (1998); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an initial rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations from January 12, 1998, in order to 
ascertain which version is most favorable to her claim, if 
indeed one is more favorable than the other.

Although the new regulations were not in effect when the 
August 1994 rating decision was made, the RO considered the 
new regulations and provided notice to the veteran and her 
representative in a Supplemental Statement of the case issued 
in September 2000.  Since the veteran and her representative 
have had an opportunity to submit evidence and argument 
related to the new regulations, due process considerations 
have been fulfilled.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board notes that the veteran has appealed an initial 
disability rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than Diagnostic Code 7114, the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that in accordance with the provisions of 
38 C.F.R. § 4.20, the RO rated the venous insufficiency of 
both legs analogous to intermittent claudication under 
Diagnostic Code 7116.  Under the new regulations for 
evaluation of disease of the cardiovascular system effective 
January 12, 1998, the veteran's venous insufficiency of both 
legs was rated analogous to arteriosclerosis obliterans under 
Diagnostic Code 7114.  The Board finds, however, that the 
veteran's service-connected venous insufficiency of the lower 
extremities is more appropriately rated under a diagnostic 
code evaluating venous disorders rather than under a 
diagnostic code for evaluating arterial disorders.  
Accordingly, the Board has considered the veteran's service-
connected venous insufficiency of the lower extremities by 
analogy to Diagnostic Code 7121 for evaluation of unilateral 
phlebitis or thrombophlebitis.

Under Diagnostic Code 7121, prior to the January 1998 
regulation change, the medical evidence does not show that 
the veteran met the criteria for a disability rating in 
excess of 10 percent for each leg.  As noted above, a 10 
percent evaluation is for persistent moderate swelling of the 
leg not markedly increased on standing or walking.  In April 
1994, an examination in service revealed minimal swelling of 
the lower extremities.  In July 1994, the VA examiner 
diagnosed mild right lower extremity fluid retention and 
history of venous insufficiency.  Her chronic bilateral lower 
extremity pain was described as secondary to venous 
incompetency.  Despite the credibility of the veteran's 
complaints of having pain and swelling of her legs and feet, 
there were no objective signs of phlebitis with persistent 
swelling of the lower legs, increased on standing or walking, 
or moderate discoloration, pigmentation or cyanosis for which 
a 30 percent evaluation under the old criteria would be 
assigned.  Therefore, the preponderance of the evidence is 
against assignment of a disability rating in excess of 10 
percent for venous insufficiency for each leg under the old 
regulations.  

Under the new regulations, a 20 percent evaluation is for 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  The criteria for an evaluation in excess of 10 
percent for each leg are not met because the requisite 
criteria are not demonstrated by the evidence of record.  As 
discussed above, the evidence of record does not show 
persistent edema.  Although the veteran testified in May 1995 
that elevation of her legs relieved some of the swelling but 
not completely, the clinical findings of the November 1996 VA 
examination did not include edema.  There have not been any 
findings of eczema, stasis dermatitis, or discoloration at 
any time since May 1994.  The veteran has been scheduled for 
two VA examinations since the regulation change; however, she 
has failed to report and there is no indication in the claims 
file that the notifications of the examinations were returned 
as undelivered.

Therefore, the preponderance of the evidence is against 
assignment of a disability rating in excess of 10 percent for 
venous insufficiency of the right leg and in excess of 10 
percent for venous insufficiency of the left leg at any time 
since May 1994 under both the old and new rating criteria for 
Diagnostic Code 7121.  The preponderance of the evidence 
being against the claim of entitlement to a rating in excess 
of 10 percent for venous insufficiency of each leg, the 
benefit of the doubt rule pursuant to 38 U.S.C.A. § 5107(b) 
is not for application.

The Board notes that even if it were to consider an increased 
evaluation analogous to arterial disease as the RO had done, 
an increased rating would not be appropriate.  The 20 percent 
rating for the bilateral disability was consistent with the 
criteria of Diagnostic Code 7116 prior to January 1998.  In 
order to warrant a separate rating for each leg, each leg 
would have to meet the criteria for a rating in excess of the 
bilateral 20 percent rating, or, that is, show a well-
established case with intermittent claudication or recurrent 
episodes of phlebitis.  However, intermittent claudication or 
phlebitis was not shown.  On the 1994 examination the veteran 
reported that symptoms increased only after being on her feet 
for an hour and after sitting for a prolonged period.  In 
1996 she reported that she did cardiovascular workout with a 
stepper everyday.  This does not indicate symptoms of 
claudication or phlebitis, and such conditions have not been 
reported by VA examiners.  Similarly, the evidence does not 
show claudication on walking more than 100 yards as would be 
required for a rating in excess of 10 percent for each leg 
under the criteria in effect as of January 1998.  Moreover, 
measurements of the ankle index could not be done after the 
criteria were changed because the veteran failed to report 
for examinations.

The Board further notes that although the decision herein 
included consideration of the Court's decision in Fenderson, 
supra, the veteran has not been prejudiced by such 
discussion.  Again, she has been afforded an examination and 
opportunity to present argument and evidence in support of 
her claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  In denying the claim above, the Board has considered 
all the evidence consistent with the Court's decision in 
Fenderson.  The record does not show that the veteran was 
entitled to an evaluation greater than 10 percent for venous 
insufficiency of each leg for any period since the effective 
date of the grant of service connection.   The veteran's 
claim is therefore denied.


ORDER

Entitlement to an initial evaluation greater than 10 percent 
for venous insufficiency of the right leg is denied.

Entitlement to an initial evaluation greater than 10 percent 
for venous insufficiency of the left leg is denied.


		
	HOLLY E. MOEHLMANN
Member, Board of Veterans' Appeals



 

